Mr. Associate Jiostice Hernández,

after making the above statement of facts, delivered the following opinion of the Court.
According to article 1718 of the Law of Civil Procedure, in an appeal in cassation for violation of law, in addition to stating the paragraph of article 1690 upon which it is based, the law or legal doctrine alleged to have been violated must be precisely and clearly cited, as well as the manner in which the violation occurred. Although in the notice of appeal it is stated that the same is based upon paragraphs 1, 3, 6 and 7, of article 1690 of aforesaid Law, the meaning of said paragraphs 3 and 7 are confused with the meaning of paragraph 1, no allegation being made as to the want of jurisdiction to which paragraph 6 refers, nor are the laws alleged to- have been violated in connection with the various points presented by the appeal, cited with precision and clearness, thus affording the Court no ground upon which to discuss and pass upon the appeal.
We adjudge that we should declare, and do declare, that the appeal in cassation taken by Tomás del Cármen Sepúl-veda, does not lie, and tax the costs against him. The record is ordered to be returned, and this decision communicated to the District Court of Mayagüez, for compliance therewith.
Messrs. Chief Justice Quinones, and Associate Justices Figueras, Sulzbacher and MacLeary, concurring.